— In an action to declare certain provisions of the Building Zone Ordinance of the City of New Rochelle unconstitutional as to plaintiffs’ Titus Mill Pond property and for injunctive relief, the appeals are from a judgment of the Supreme Court, Westchester County, dated September 3,1971, which (1) denied appellants’ separate motions for summary judgment and (2) adjudged that plaintiffs own the bed of Titus Mill Pond and Dam and that the defendant City of New Rochelle has no riparian rights in Titus Mill Pond. Judgment affirmed, with one bill of $10 costs and disbursements against appellants jointly. We agree with the determination by the learned Justice at Special Term that the subject property was included within the 1666 Nieholls Patent and the 1687 Dongan Patent to the Pells and that plaintiffs’ chain of title back to those patents gives them good title to the subject property. And if we were to assume the contrary, we would nevertheless find that they have good title thereto based upon almost 250 years of adverse possession by their predecessors in title (see People v. System Props., 2 N Y 2d 330). Hopkins, Acting P. J., Munder, Martuscello, Christ and Benjamin, JJ., concur.